Broyles, C. J.
This was a suit against a warehouseman to recover for damage to cotton delivered to him for storage. Upon the trial, after the introduction of testimony for the plaintiff, the court, on motion of the defendant, awarded a nonsuit. The evidence showed that the cotton had been delivered by agents of the plaintiff to the defendant for storage purposes, and that it had been damaged while in his custody as a warehouseman. The burden was then put upon the defendant to show that he had exercised ordinary diligence in storing and protecting the cotton. The evidence for the plaintiff (the defendant having introduced none) does not demand a finding that the defendant carried this burden. The court, therefore, erred in awarding a nonsuit.

Judgment reversed.


Dulce and Bloodworth, JJ., concur.